Case 7:18-cv-10898-NSR Document 24 Filed 08/29/19 Page 1 of 1

RF
RUSKINMOSCOUBFAITISCHEK ec.

Counselors at Law

Writer’s Direct Dial: (516) 663-6515
Writer’s Direct Fax: (516) 663-6715
Writer’s E-Mail: cmurray@rmfpce.com

August 29, 2019

Via ECF and Facsimile

Hon. Nelson Stephen Roman
United States District Court
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Re: — Doherty v. Bice, et al.
18-cv-10898 (NSR)

Dear Judge Roman:

I am a partner in Ruskin Moscou Faltischek, P.C., attorney for plaintiff Jason Doherty.
Per this Court’s Order dated August 16, 2019, attached please find a proposed Case Management
Plan and Scheduling Order.

On August 27, 2019, Defendants requested a stay of discovery (ECF No. 23). Given that
their request is sub judice, Defendants submit the attached Case Discovery Plan and Scheduling
Order with Plaintiff without prejudice to their pending application for a stay.

Respectfully submitted,

E. Christopher Murray
For the Firm
ECM:gs

cc: Alyssa Anzalone-Newman, Esq. (via email)
#871403

East Tower, 15th Floor, 1425 RXR Plaza, Uniondale, NY 11556-1425 * 516.663.6600 * 212.688.8300 * F 516.663.6601 ° www.rmfpc.com
